I find myself unable to agree to the disposition of this case, made by the majority of the court, and am filing this brief memorandum to evidence my opinion as to the question involved in the case.
As stated in the opinion of the court, about February 9, 1893, B.P. Cooper executed and delivered to Ellen R. Henry his note for $6000, due twelve months after date. Some time in August, 1900, after the note was barred by limitation, Cooper signed the following memorandum in writing, endorsed on his said note above described: "On or before 1904 I promise to pay within note. Galveston, August 20, 1900 (signed) B.P. Cooper." If this note was, as to Cooper, due and payable, and if payment of same could have been enforced against him at any time on or after January 1, 1904, then it is conceded that the opinion of Mr. Justice Dibrell is correct and that the court has made the proper disposition of the case. If, however, as I believe, and as the Court of Civil Appeals held (Henry v. Lovenberg, 128 S.W. 675), he could not have been compelled, unwillingly, as a matter of law, to have paid the note until the end of 1904, but had the entire year to pay same, then, of course, it would follow that the note was not barred and that the defendant in error was entitled to recover as against the plea of limitation. *Page 555 
I fully concur in the opinion, so forcibly expressed and so abundantly sustained by authority, that the endorsement was not void for uncertainty or because of the ambiguity of its terms. My difference arises only as to the legal effect of the language thereof in fixing the time of the maturity of the indebtedness thereby renewed. We have been cited to no authority which in my opinion throws any light on the question and in determining the question we must therefore undertake to do so, in the light of all the facts and aided and guided by legal reason.
I attach no importance to the insertion of the words "or before" in the endorsement, as fixing the due date of the indebtedness therein and thereby renewed. These words but had the effect to authorize Cooper to pay the debt at any time, but did not commit or compel him to do so, until his obligation, by its terms, matured. Such a provision is not infrequently inserted in notes and is so done with a view to authorizing payment at any time within the pleasure of the maker, with the view of saving interest, releasing securities hypothecated, or of being released or relieved of the burden of such indebtedness before its maturity in due course. We may therefore and properly should, for the purpose of arriving at the true meaning of the endorsement, construe same as if it read "On 1904 I promise to pay within note." So read what does it mean? We must remember that when written the debt was barred. The maker had the right to fix and absolutely control the time when he would, being barred, pay same. So situated and circumstanced it was but natural that he should, as a condition of his assumption of his barred obligation, name a time when his own convenience and interests should both most and best be subserved. Therefore, as it seems to me, he makes an endorsement which does, indeed, permit him to pay his debt at any time, but under which he has the whole of the year 1904 within which to pay same. The endorsement, as its terms show, was not only inaptly expressed, but written greatly abbreviated. What did Cooper intend? Is it not evident that the word "on" was intended to be used in the sense of "in," or "during?" Suppose, as the learned chief justice of the Court of Civil Appeals observes, the language had been "on or before January, 1904," would it not be fairly obvious that he might pay at any time during January, and could not be compelled to pay until the last business day in that month?
The point is a very narrow one and seems never to have been passed on before and may never arise again, but the amount involved is considerable and operates to defeat, under the opinion of a majority of the court, what seems to have been a just debt, and holding the views above outlined I have not felt that I ought to let the matter pass without the expression of my own opinion. This I have done with the greatest reluctance, and not unmindful of the great respect that any judgment of theirs will and should command. *Page 556